UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4050
CHAD WILLIAM CARLTON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                     (CR-98-340, CR-99-14)

                      Submitted: October 12, 2000

                      Decided: October 19, 2000

       Before WILLIAMS and MOTZ, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Dismissed in part and affirmed in part by unpublished per curiam
opinion.


                              COUNSEL

Anthony Lynch, LYNCH & TAYLOR, P.A., Marion, North Carolina,
for Appellant. Mark T. Calloway, United States Attorney, Thomas R.
Ascik, Assistant United States Attorney, Asheville, North Carolina,
for Appellee.
2                     UNITED STATES v. CARLTON

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Chad William Carlton appeals his convictions and sentence for
eleven counts of bank robbery in violation of 18 U.S.C.A. § 2113(a)
(West Supp. 2000). Carlton’s attorney has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), raising the issue of
whether the district court erred in enhancing Carlton’s sentence pur-
suant to § 2B3.1(b)(2)(C) of the U.S. Sentencing Guidelines Manual
("USSG"). Counsel concedes, however, that there are no meritorious
issues for appeal. Carlton filed a pro se supplemental brief, raising
four additional issues: (1) he was denied effective assistance of coun-
sel at sentencing; (2) he was denied effective assistance of appellate
counsel; (3) the Government committed prosecutorial misconduct by
suborning perjury; and (4) the district court failed to make written
factual findings regarding objections to the presentence report as
required by Fed. R. Crim. P. 32(c)(1). Finding no reversible error, we
affirm.

   First, we have reviewed Carlton’s plea agreement and the Rule 11
colloquy and find that Carlton knowingly and intelligently waived his
right to appeal. See United States v. Broughton-Jones, 71 F.3d 1143,
1146 (4th Cir. 1995). We therefore find that Carlton waived his right
to appeal his sentencing enhancement pursuant to USSG
§ 2B3.1(b)(2)(C). Accordingly, we grant the Government’s motion to
dismiss this claim.

   Second, our review of the record reveals that the two ineffective
assistance of counsel claims are not cognizable on direct appeal.
These claims are only cognizable on direct appeal where the record
conclusively establishes ineffective assistance. See United States v.
King, 119 F.3d 290, 295 (4th Cir. 1997). Rather, to allow for adequate
development of the record, Carlton must bring these claims in a
motion under 28 U.S.C.A. § 2255 (West Supp. 2000). See United
States v. Hoyle, 33 F.3d 415, 418 (4th Cir. 1994).
                      UNITED STATES v. CARLTON                         3

  Third, we find that Carlton’s claim that the Government committed
prosecutorial misconduct is without merit as Carlton fails to submit
any evidence to support this claim.

  Finally, we find that the district court satisfied the requirements of
Fed. R. Crim. P. 32(c)(1) by expressly adopting the findings of the
PSR. See United States v. Walker, 29 F.3d 908, 911 (4th Cir. 1994).

   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm
Carlton’s convictions and sentence. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                        DISMISSED IN PART, AFFIRMED IN PART